Order entered December 14, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01427-CV

                                  BASIL BROWN, Appellant

                                                V.

                                 ROBERT HAWKINS, Appellee

                       On Appeal from the County Court at Law No. 1
                                 Kaufman County, Texas
                             Trial Court Cause No. 16C-0127

                                            ORDER
       The Court has been notified that appellant has been deemed a vexatious litigant, and we

do not have an order from the local administrative judge allowing the appeal. See TEX. CIV.

PRAC. & REM. CODE ANN. § 11.102 (West Supp. 2016). Accordingly, pursuant to section

11.1035 of the Texas Civil Practice and Remedies Code, this appeal is STAYED and will be

dismissed unless, no later than December 27, 2016, appellant obtains an order from the

appropriate local administrative judge permitting the filing of this appeal and files the order with

this Court. See id. 11.035(b).


                                                       /s/   CRAIG STODDART
                                                             JUSTICE